 

--------------------------------------------------------------------------------

Exhibit 10.25

 
SEPARATION AGREEMENT, GENERAL RELEASE,  AND NON-COMPETITION, NON-DISCLOSURE AND
NON-SOLICITATION AGREEMENT




THIS SEPARATION AGREEMENT, GENERAL RELEASE, AND  NON-COMPETITION, NON-DISCLOSURE
AND NON-SOLICITATION AGREEMENT ("Agreement") is made and entered into between
Celadon  Group, Inc., located at One Celadon Drive, 9503 E. 33rd Street,
Indianapolis, IN 46235 (the “Company” or “Celadon”) and Christopher S. Hines at
7950 North Meridian, Indianapolis, IN 46260 (hereinafter "Hines") (Celadon and
Hines are individually also referred to herein as a “Party” and collectively
referred to as the “Parties”).


WHEREAS, Hines was employed by Celadon in 2007 as its President and Chief
Operating Officer and he retained that position until November, 2010 when he was
reassigned as Celadon’s Executive Vice President of Sales and Marketing ; and,


WHEREAS, Hines’ resignation of his employment with Celadon is due to his
desire  to return to the state of Texas to pursue family matters,


WHEREAS, Hines and Celadon have reached a mutual agreement on the terms and
conditions related to his resignation from the Company;


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, it is agreed as follows:


1.           Resignation of Employment.  Hines’ employment with Celadon will end
on  January 21, 2011 (the “Resignation Date”).  In response to any inquiries
directed to Celadon with respect to Hines’ employment with the Company, Celadon
will respond to any such inquiry or request for job reference concerning Hines
by stating that his resignation was due to his desire to return to Texas and
pursue family matters.


2.           Hines’ General Release.  In consideration of the promises set forth
in this Agreement and other good and valuable consideration, Hines hereby
irrevocably and unconditionally releases, acquits, and forever discharges
Celadon, its subsidiaries, affiliates, and divisions, as well as each of their
respective officers, directors, employees, shareholders, members, and agents
(Celadon,  its subsidiaries, affiliates, and divisions, and their respective
officers, directors, employees, and agents being collectively referred to herein
as the "Releasees"), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses (including attorney fees and costs actually incurred), of any nature
whatsoever, known or unknown, in law or equity, including but not limited to
those claims arising out of Hines’ employment with the Company or the
resignation of his employment with Celadon, including, without limitation of the
foregoing general terms, any and all claims arising from any alleged violation
by the Releasees of any federal, state, or

 
 

--------------------------------------------------------------------------------

 

local statutes, ordinances, or common law, including but not limited to, the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act (“OWBPA”); the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended;  the
Fair Labor Standards Act; the Equal Pay Act; the Employee Retirement Income
Security Act;  the Rehabilitation Act of 1973; the Civil Rights Act of 1991; the
Family and Medical Leave Act; the Civil Rights Act of 1866; the Indiana Civil
Rights Act; and any other employment discrimination laws, as well as any other
claims based on constitutional, statutory, common law, or regulatory grounds, as
well as any claims based on theories of breach of contract or implied covenant,
deprivation of equity interest, shareholder rights, conversion, defamation,
retaliation, wrongful or constructive discharge, fraud, misrepresentation,
promissory estoppel, or intentional and/or negligent infliction of emotional
distress, ("Claim" or "Claims"), which Hines now has, owns, or holds, or claims
to have, own, or hold, or which  Hines had, owned, or held, or claimed to own at
any time before execution of this Agreement, against any or all of the
Releasees.  Notwithstanding the foregoing, Hines reserves all rights to enforce
the terms of this Agreement and his rights to continue health insurance coverage
as provided under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).


3.           Covenant Not to Sue.  Hines covenants and agrees that he has not
filed any charges, complaints, lawsuits, claims, or other proceedings against
Celadon with the Equal Employment Opportunity Commission (“EEOC”), the Indiana
Civil Rights Commission (“ICRC”), or with any other local, state, or federal
court, arbitral tribunal, or agency. Hines covenants not to sue, commence, or
maintain any state or federal court action, arbitral proceeding, or any
administrative proceeding before the Indiana Department of Labor, the United
States Department of Labor, or the National Labor Relations Board against
Celadon, related in any way to Hines’ employment with  Celadon or the
resignation of his employment with the Company.  In further consideration of the
promises contained in this Agreement, Hines agrees that he will never institute
a legal or equitable action in any state or federal court against the Company,
with respect to the matters herein resolved and settled, except to enforce the
terms of this Agreement.  Hines hereby unequivocally and without reservation
waives his right to recover either monetary damages or equitable relief in any
proceeding that results from any charge he, or any person acting on his behalf,
has filed, or will file, with either the EEOC, the ICRC, or any local human
rights or equal opportunity commission against any of the Releasees, or from any
proceeding that the EEOC or the ICRC has brought, or will bring, on his behalf
against any of the Releasees.  This waiver applies to all proceedings instituted
with the EEOC and/or the ICRC, or by either of these agencies in other forums,
based upon currently existing facts, whether such facts are currently known or
unknown to Hines, the EEOC, or the ICRC.  To the extent allowed by the federal
civil rights laws, Hines intends to extinguish with this Agreement any and all
claims, known or unknown, that he may have against the Company.
 
4.           Hines’ Separation Payment.  As consideration for this Agreement,
the Company agrees that it will pay Hines’ current salary through January 21,
2012, which will be paid over 24 equal semi-monthly payments. The Company will
also continue Hines’ employment related benefits through February 1, 2011 as
well.   This coupled with the provisions set forth in Paragraph 5 below
constitute the total amount that Hines will be paid as a result of his
resignation of employment with
 
 
2

--------------------------------------------------------------------------------

 

the Company and this amount is to compensate Hines for all amounts that are due
or that otherwise may be due from the Company, including, but not limited to,
wages, vacation pay, bonuses, severance pay, benefits, interest and any other
amounts that may heretofore have accrued or will accrue in the future but for
this Agreement.  Hines further understands and agrees that this Separation
Payment constitutes consideration to which he would not otherwise be entitled
but for his execution of this Agreement. Hines shall pay any and all taxes,
interest and penalties with respect thereto and shall indemnify and hold the
Company harmless from any and all liability with regard thereto.


5.           Cash Payment.  The Company agrees to make a one time payment to
Hines in the amount of $70,000. The payment will be made within 30 days of Hines
acceptance and execution of this Agreement.


6.           Confidentiality.  Hines covenants and agrees that he will keep
confidential and will not repeat or disclose any of the terms or conditions of
this Agreement, or any of the negotiations which resulted in this Agreement,
except to his legal counsel, financial advisors, and his immediate family.


7.           Non-disparagement.   Hines agrees that neither he nor members of
his immediate family shall engage in any criticism of the Releasees, or their
respective officers, directors, employees and agents.  The Company agrees that
it shall not engage in any criticism of Hines.


8.           Non-Disclosure of Trade Secret and Confidential
Information.  During his employment with the Company, Hines has had access to
confidential, proprietary and/or trade secret information ("Proprietary
Information") of the Company, its subsidiaries, affilitates and divisions      (
the Company, its subsidiaries, affiliates and divisions being collectively
referred to herein as the “Celadon Group of Companies”.  The Parties acknowledge
that the Company is and will at all times remain the exclusive owner of the
Proprietary Information.  Given the position Hines held with the Company, and
the potentially sensitive and/or private nature of this Proprietary Information,
Hines acknowledges and agrees that he will not directly or indirectly use or
disclose the Proprietary Information outside of the Company for Twenty - Four
(24) months after January 21, 2011, without the express written permission of
the President of the Company.  "Proprietary Information" is defined to mean all
materials and information (whether written or not) about the Celadon Group of
Companies’  services; processes; research; development; past, present, and
identifiable prospective customers; personnel; purchasing; marketing; costs;
improvements; discoveries; business methods; formulas; inventions; and other
business aspects of the Celadon Group of Companies which are not generally known
and accessible to the public at large or which provide the Celadon Group of
Companies with a competitive advantage.


9.   Non-Competition. Hines warrants and represents that for a period of Twelve
(12) months from January 21, 2011 that he will not, directly or indirectly:

 
3

--------------------------------------------------------------------------------

 



A.           Release to any person, firm or corporation in any manner
whatsoever, anyinformation obtained primarily as a result of his employment with
the Company concerningany matters affecting or relating to the business of the
Celadon Group of Companies,including, but not limited to, any customer lists or
other information concerning the business of the Celadon Group of Companies, its
manner of operation, its plans, practices, processes or other data, without
regard to whether all of the foregoing matters will be deemed confidential,
material or important; or


B.           Call or solicit, either for himself or for any other person, firm
or corporation,any of the customers of the Celadon Group of Companies of  whom
Hines obtainedknowledge, became acquainted with or whose information Hines had
access to as a result ofhis employment with the Company; or


C.           Call on or solicit, either for himself or for any other person,
firm orcorporation, any person, firm or corporation which was a customer of the
Celadon Group ofCompanies in the Twelve (12) months preceding Hines’ Termination
Date; or


D.           Make known to any person, firm or corporation, either directly or
indirectlyany of the plans, financial information, sales and marketing
information, or potentialundertakings of the Celadon Group of Companies; or


E.   Engage in any employment or business activity that is in competition or is
reasonably expected to be in competition with the Celadon Group of Companies or
which performs services or sells goods or services which are similar to those
provided or sold by  the Celadon Group of Companies, except that Hines shall be
free to participate in the transportation of materials provided that they are
not transported in containers or  dry van equipment; or


F.           Solicit or attempt to hire, for himself or any other person, any of
the CeladonGroup of Companies’ employees, independent contractors or to attempt
to or encourage anyof the Celadon Group of Companies’ employees or independent
contractors to terminate theiremployment, or business relationship, with the
Celadon Group of Companies.


10.           Remedies for Breach of Covenants by Hines.   In the event that
Hines breaches the provisions in sections 2, 3,  6 - 9 above, the Parties hereby
agree that the Company, in addition to any other right or remedy available to it
in law or equity, will have the following additional  right and remedy.  Since
the damages to the Company resulting from a breach by Hines of sections 2, 3, 6
- 9 above could not adequately be compensated by money damages, the Company
shall also be entitled to an injunction restraining such breach or threatened
breach, and in any case, no bond or other security shall be required in
connection therewith except as provided by law.  Hines agrees that the
provisions of sections 2, 3, 6 - 9 are necessary and reasonable to protect the
Company in the conduct of its business.  If any restriction contained in
sections 2, 3, 6 - 9 shall be deemed invalid, illegal or unenforceable by reason
of  the extent, duration or geographical scope hereof, or otherwise, then the

 
4

--------------------------------------------------------------------------------

 

court making such determination shall have the right to reduce such extent,
duration, geographical scope or other provisions hereof and, in its reduced
form, such restriction shall then be enforceable in the manner contemplated
hereby.


11.           Remedies for Breach of Covenants by the Company. In the event that
the Company breaches sections 4 or 5 above, the Parties agree that Hines shall
have any right or remedy available to him in law or equity for redress of his
grievances.


12.           Return of Property.  Hines warrants and represents that he will
return to the custody of the Company property and Proprietary Information, as
well as all copies thereof, that were in his possession, custody, or control, by
no later than February 1, 2011.  This includes all tangible personal property
(such as keys, access keys, telephones, computers, credit cards, equipment,
company car, etc.) and all writings, contracts, records, files, tape recordings,
correspondence, communications, summaries, data, notes, memoranda, diskettes, or
any other source containing information which relates to or references the
Celadon Group of Companies and which was provided by the Company or obtained as
a result of Hines’ employment with the Company.


13.           Construction.  The fact that one Party drafted this Agreement or
any specific provision hereof shall not be construed against either Party.  The
Parties hereby confirm and agree that this Agreement is the result of
negotiation and compromise, and that in interpreting this Agreement neither
Party shall be considered to be the drafter of the document, and that the
language should not be strictly construed against either Party.  Instead, the
language of the Agreement should be interpreted consistently with the ordinary
and reasonable meaning of the words used.


14.           Non-reliance on Other Statements or Promises.  Hines represents
and acknowledges that in executing this Agreement, he does not and has not
relied on any representation or statement by the Company or its agents, except
the statements that are contained within this Agreement.


15.           Mutual Cooperation.  The Parties agree to cooperate with each
other in the preparation and execution of all documents and agree to perform any
and all actions necessary to facilitate the completion of the responsibilities
of the Parties under this agreement.




16.       Enforcement Costs.   If any legal action or other proceeding is
brought for
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any provisions of this
Agreement, the prevailing Party or Parties shall be entitled to recover any
reasonable attorney's fees, court costs and all expenses, even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such Party or Parties may be entitled.



 
5

--------------------------------------------------------------------------------

 



17.           Limitation of Remedies.   Hines acknowledges and agrees that the
release and discharge granted by him in this Agreement shall survive the
execution of this Agreement and shall also remain binding upon Hines even in the
event of a breach of any part of this Agreement by the Company.   In the event
of any such breach by the Company, Hines acknowledges and agrees that his sole
and exclusive remedy against the Company shall be limited to an action for
breach of this Agreement and in no event shall any breach of this Agreement, of
any nature or magnitude by the Company, entitle Hines to revoke or cancel this
Agreement or any part thereof or to otherwise avoid and limit in any way the
binding nature of the release and discharge as contained in this Agreement.


18.           Severability.  If any one or more of the provisions contained in
this Agreement as to any of the Parties to this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other Party to this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision(s) had never
been contained therein.


19.           Binding Agreement.   The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, legal representatives, agents, successors and assigns;
provided, however, that in no event shall Hines be entitled to assign any rights
or delegate any duties or obligations under this Agreement without the written
approval  of the Company.


20.           Governing Law.  This Agreement shall be subject to and governed by
the laws of  the State of Indiana.  The Parties agree to submit any dispute to
jurisdiction before any Marion County, Indiana Court, and any claim arising
under this Agreement may only be brought before the state or federal courts with
jurisdiction over Marion County, Indiana.


21.           Headings.  Paragraph headings are included for ease of reference
only, and shall have no effect on the meaning or construction of this Agreement.


22.           Counterparts.  This Agreement may be executed in identical
counterparts, each of which shall constitute an original of this Agreement.  It
is herein agreed and acknowledged that each party to this Agreement shall bear
its own costs and attorney fees incurred as of the date of this Agreement.


23.           Time for Consideration and Revocation.  The Company and Hines
acknowledge and agree that Hines has had at least twenty-one (21) days to
consider this Agreement, and that he was encouraged by the Company to consult
with an attorney prior to executing this Agreement.  Upon executing this
Agreement, Hines shall have seven (7) days following his execution of this
Agreement in which he may revoke this Agreement.  This Agreement shall not be
enforceable until this revocation period has expired.  Notice of the revocation
of this Agreement must be in writing and delivered to Kenneth L. Core, Celadon
Trucking Services, Inc., One Celadon Drive, 9503 East 33rd St., Indianapolis,
Indiana, 46235, no later than 10:00 o'clock a.m. on the next business day
following the expiration of the seven (7) day period.

 
6

--------------------------------------------------------------------------------

 





24.           Advice Concerning Attorney, Understanding and
Voluntariness.  HINES REPRESENTS AND AGREES THAT HE HAS BEEN ADVISED BY THE
COMPANY TO SEEK LEGAL COUNSEL PRIOR TO EXECUTING THIS AGREEMENT, THAT HE HAS
SOUGHT AND RECEIVED THE ADVICE OF COUNSEL, THAT HE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT HE IS VOLUNTARILY
ENTERING INTO THIS AGREEMENT.




PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT AND GENERAL RELEASE OF ALL
CLAIMS INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


 
CELADON GROUP, INC.
CHRISTOPHER S. HINES
       
/s/ Stephen Russell                                     
/s/ Christopher S. Hines      
   
Stephen Russell – Chief Executive Officer
Christopher S. Hines
   
Dated:  1/21/11
Dated:  1/21/11


 
 
 
7
 
Back to Form 10-Q [form10q.htm]